Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is in response to an IDS submission after the issuance of a NOA on 02/17/2021.  The reasons for allowance is being reiterated below from the previous Office Action. 


Information Disclosure Statement
The information disclosure statement filed 03/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
However, for purposes of compact prosecution, copies of the listed documents are being provided and the closest English language equivalent documents will be listed on the enclosed PtO-892.  


Reasons for Allowance
Claims 1, 5-19, 47 and 102 are allowed and have been renumbered 1-18.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a bioartificial ultrafiltration device where the pores of the first semipermeable ultrafiltration membrane are rectangular pores having a depth of 100-1000 nm, a width of 3 nm-50 nm and a length of 1 micron-5 micron.  These limitations are in combination with the claim as a whole.
The closest prior art is Toner et al. (US 6,759,245 B1) which discloses a cell culture device that includes with a membrane on the first side of the scaffold.  
The next closest prior art is Griffith et al. (US 6,197,575 B1) which discloses a perfusion assembly with a scaffold that includes channels.  
However, Toner and Griffith fail to teach or fairly suggest where the pores of the first semipermeable ultrafiltration membrane are rectangular pores having a depth of 100-1000 nm, a width of 3 nm-50 nm and a length of 1 micron-5 micron.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799